Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 6 recites “pressed by a heater”; however, the specification do not provide any antecedent basis for the claim terminology.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the pressing plate being configured such that a central portion is formed into an inverse cone shape and is elastically transformed into a cone shape when pressed” as recited in Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, the term “functioning” is grammatically incorrect. It is suggested to amend the limitation to recite “and functions to press and tear the storage portion when engaging the bottle cap with the container.” 
Claim 9 is objected to because of the following informalities:  the claim refers to a figure to describe a shape of the storage portion. However, a claim should only refer to a figure when there is no practical way to define the invention in words (see MPEP 608.01VI). In this case, the shape being shown can be simply described as “a right trapezoid”. Further limitations can be added in words if applicant intends to limit the relative dimensions of the shape. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “the pressing plate being configured such that a central portion thereof is formed into an inverse cone shape and is elastically transformed into a cone shape when pressed” which fails to 
Claim 7 is rejected based on its dependency on a rejected claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation “pressed by a heater” is indefinite because it is unclear as to what structure is being defined by the limitation. The specification do not provide any disclosure or definition for the claim terminology. 
Also, the term “broken line” is indefinite because it is not clear if applicant is referring to a torn line or perforated lines. For purpose of examination, the term will be construed as being perforated lines as shown in Fig. 6B. Appropriate corrections are required. 
Regarding Claim 9, the claim is indefinite because it is not clear what aspect of the storage portion takes the recite shape. That is, it is not clear if it is the top view, bottom view, cross sectional view, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentine (US 2010/0140209). 
Regarding Claim 1, Valentine discloses an additive-infusing bottle cap being configured with a thread portion (threaded portion 22) provided on an inner surface of a body part (inner surface 24) of the bottle cap (cylindrical member 16) to be screwed with a thread provided in a neck of a container (threaded end 14) configured with an opening through which contents are discharged and introduced (bottle 12), the additive-infusing bottle cap comprising: 
a storage portion (capsule 26) provided in a manner being inserted inside the body part and being movable while storing a certain amount of a functional substance therein (flavor, liquid vitamins and liquid medication, paragraph 110); 
the functional substance provided as additives formed into liquid and containing vitamins (paragraph 110), the functional substance being filled in a chamber of the storage portion (see Fig. 4); and
a pressing portion provided in a space defined between the storage portion and the thread portion of the body part and functioning to press and tear the storage portion when engaging the bottle cap with the container (50, see paragraph 109).
Regarding Claim 4, Valentine further teaches wherein the pressing portion is provided with a piercing pin (pyramid shaped upper portion 28) configured to tear the storage portion and integrally .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (US 2010/0140209) as applied in Claim 1, in view of Kim et al. (US 2015/0203260) and Moscovitz (US 2002/0066677). 
Regarding Claims 2 and 3, Valentine is silent to providing a cut line on the surface of the storage portion. Kim is relied on to teach similar use of a container cap for providing functional additives (see abstract). The cap of Kim similarly engages with the neck of a bottle through thread engagements, and is configured to release additives into the container when pressed. The additives are held by a blocking film 300 which has tearing lines for facilitating the release of the additives (see paragraph 27 and 63). As per claim 2, the cut lines of Kim form an O shape (formed by lines 340, Fig. 4) or a + shape (formed by lines 350 of Fig. 4). As per claim 3, Kim also discloses an arc shape cut line (formed by line 340 of Fig. 4) with an uncut connecting portion to prevent the blocking film from falling into the container 
Therefore, since both Valentine and Kim are directed to tearing a membrane that holds a food substance within the storage portion of a cap, it would have been obvious to one of ordinary skill in the art to provide cut lines as taught by Kim to facilitate the tearing of the membrane. Also, It would have been obvious to provide an uncut portion such that the membrane materials do not fall into the container.
Regarding Claim 6, Kim is further relied on to teach providing tearing lines which facilitates the dispensing of the ingredients. The tearing lines of Kim are construed to be perforated lines (see 350 of Fig. 4). As to the limitation of being “pressed by a heater”, since the claim is directed to the structures of a bottle cap, the limitation “pressed by a heater” is seen as a product-by-process limitation. Product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the step. In this case, since the structure formed by the recited step is perforated cut lines, it is seen that Kim meets all the implied structure of the product-by-product limitation (see MPEP 2113). 


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson (US 2007/0023299) in view of Kim et al. (US 2015/0203260). 
Regarding Claim 8, Clarkson discloses additive-infusing bottle cap (closure 15) including a thread portion (internal threads 24) disposed on an inner surface of a body part of the bottle cap (side wall 22) to be screwed with a thread disposed in a neck of a container (20) having an opening through which contents are discharged and introduced, the additive- infusing bottle cap comprising: 
a storage portion (compartment 16) inserted inside the body part and being movable while storing a certain amount of a functional substance therein (contents 30), wherein the functional substance is filled in a chamber of the storage portion (see Fig. 9). 
While Clarkson discloses a membrane that is broken when the bottle cap is engaged with the container (see paragraph 58), Clarkson is silent to a cut line disposed in a space defined between the storage portion and the thread of the body part, wherein the cut line is broken when the bottle cap is 
Therefore, since both Clarkson and Kim are directed to tearing a membrane that holds a food substance within the storage portion of a cap, it would have been obvious to one of ordinary skill in the art to provide cut lines as taught by Kim to facilitate the tearing of the membrane. Also, it would have been obvious to provide vitamins within the storage portion based on preference. 
Regarding Claim 9, Clarkson further teaches wherein the cross sectional shape of the storage portion has the claimed shape (see Fig. 9, 10, 11 and 12). 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792